NUMBER 13-13-00408-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG


DANA BISHOP,                                                          Appellant,

                                       v.

VRM (VENDOR RESOURCE
MANAGEMENT DULY
AUTHORIZED AGENT FOR THE
SECRETARY OF VETERANS AFFAIRS),                                        Appellee.


             On appeal from the County Court at Law No. 4
                    of Williamson County, Texas.



                                   ORDER
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

     Appellant’s retained counsel, Penny Y. Haye, has filed a motion to withdraw as

counsel. We GRANT said motion. Pursuant to Rule 6.5(c) of the Texas Rules of
Appellate Procedure, counsel is directed to notify appellant, in writing, of any previously

undisclosed deadlines and file a copy of that notice with the Clerk of this Court.

       Appellant is directed to notify the Court promptly if she retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, telephone

number, facsimile number, and State Bar of Texas identification number. See generally

TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed as per the

appellate rules. Appellant is expected to comply with all applicable deadlines and filings

should comply with the Texas Rules of Appellate Procedure.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed the
1st day of October, 2013.




                                             2